Citation Nr: 0933135	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Entitlement to service connection for a right knee 
condition. 

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a right ankle 
condition. 

5.  Entitlement to service connection for a left ankle 
condition. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1981.  He also reported additional service with the U.S. Army 
Reserves from November 1981 to August 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied the Veteran's claims for service 
connection for a back condition, right and left knee 
conditions, and right and left ankle conditions. 

In July 2009, the Veteran testified at a hearing held before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is required in order to obtain 
service personnel and treatment records associated with his 
Reserve service from November 1981 until July 2003.  

Pursuant to 38 U.S.C.A. § 5103A(b)(1), VA is required to 
obtain any relevant records that a claimant adequately 
identifies.  VA must attempt to obtain records from a Federal 
department agency until it is reasonably certain that the 
records do not exist or that any further efforts to obtain 
the records would be futile.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(e)(1).  If the Secretary determines that 
continued searching would be futile, he must provide the 
claimant with an explanation of how service records are 
maintained, why the search that was undertaken constitutes a 
reasonably exhaustive search, and why further efforts (e.g., 
inquiries directed to the named facilities, if they are still 
operational) are not justified.  See Godwin v. Derwinski, 1 
Vet App. 419, 425 (1991).

In this case, the Board finds that VA failed to satisfy the 
duty to assist the Veteran by not verifying his service in 
the U.S. Army Reserves and by not obtaining his service 
treatment records during his Reserve service.  These records 
are essential to his claims because he has alleged that was 
treated for problems associated with his back, ankles, and 
knees during his Reserve service.  

The RO made several unsuccessful attempts to obtain the 
Veteran's service personnel and treatment records associated 
with his Reserve service.  In an April 2005 letter, the 
Veteran's former Reserve Unit indicated that they had no 
records pertaining to the Veteran.  Indeed, the Board notes 
that since the Veteran retired from the Reserves in August 
2003, his former Reserve Unit was not an appropriate location 
to request his records.  In April 2005, the RO then requested 
the Veteran's Reserve records from the Records Management 
Center (RMC), which also indicated that they had no records 
pertaining to the Veteran.  

A May 2005 email to the RO indicated that the requested 
Official Military Personnel File (OMPF) through VA's 
Personnel Information Exchange System (PIES) was reformatted 
by the Defense Personnel Records Imaging System (DPRIS) for 
automated processing by the specified Military Service OMPF 
records management system.  The email then states: 
"Retrieved OMPF source document images have been returned to 
PIES and will be ready for viewing from within the PIES 
Application within 24 hours."  It thus appears that the 
Veteran's military and treatment records concerning his 
Reserve service were temporarily unavailable but were 
returned to PIES and are now accessible.  

The RO, however, made no further attempt to obtain the 
Veteran's Reserve records via PIES.  Instead, the RO 
requested the Veteran's records via DPRIS, which only 
produced a report from his reenlistment physical.  A remand 
is therefore required so that the RO/AMC can obtain the 
Veteran's service treatment records and to verify his dates 
service with the U.S. Army Reserves from November 1981 to 
August 2003.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC), as well as any 
other appropriate Federal agency, and 
obtain documented verification of any and 
all periods of service with the U.S. Army 
Reserves.  Request copies of any service 
separation documents.

2.  Also request and obtain copies of the 
Veteran's service treatment records and 
service personnel records for all periods 
of Reserve service.  If no such service 
personnel or treatment records can be 
found, or if they have been destroyed, ask 
for specific documented confirmation of 
that fact.

3.  If it is reasonably certain these 
records do not exist or that any further 
efforts to obtain them would be futile, 
provide the Veteran an explanation of how 
service records are maintained, why the 
search that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified.

4.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the Veteran's 
satisfaction, send him a Supplemental 
Statement of the Case and give him an 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




